EX10.5.2

NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is made and entered into as of the 18th day of October, 2007, by
and between DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation (the
“Company”), and Lammot J. du Pont (“Executive”).

Background

The Company and Executive are parties to an employment agreement, dated as of
October 18, 2007, pursuant to which Executive is entitled to certain
compensation and benefits (the “Employment Agreement”). The Employment Agreement
also provides that the Company and Executive shall enter into a non-competition
agreement in form and substance reasonably satisfactory to the Company. The
Company now wishes to enter into this Agreement with Executive in order to
establish certain restrictive covenants on the part of Executive that the
Company has determined are necessary and appropriate to protect the interests of
the Company and its successors during and for a reasonable period of time after
termination of the employment of Executive by the Company.

In consideration of the covenants and agreements set forth in the Employment
Agreement and herein, the parties hereby agree as follows:

1. Covenants Against Competition and Solicitation; Confidentiality. Executive
hereby agrees as follows:

(a) Non-Competition. During (i) the period of his employment with the Company
and (ii) a period of (A) two (2) years in the case of any termination of his
employment with the Company occurring prior to or on the second anniversary of
the date of completion of the



--------------------------------------------------------------------------------

Company’s initial public offering (the “IPO”), or (B) one (1) year in the case
of any termination of his employment with the Company occurring after the second
anniversary of completion of the IPO, from and after any termination of his
employment with the Company, Executive shall not, within the Restricted Area,
other than on behalf of the Company or any successor, without the express
written consent of the Company or any successor, directly or indirectly serve as
an officer, employee, director, partner, manager or member of, or as a
consultant to, any Competitor. “Competitor” means a Person that is engaged in
the business of owning, acquiring, operating or developing data center buildings
and leasing raised-floor computer space to tenants. “Competitor” shall not
include any owner, operator and/or manager of co-location facilities, Internet
business exchanges or similar facilities, or of data center facilities occupied
by the owners thereof and/or their affiliates. “Restricted Area” means all
territories in the United States.

(b) Non-Solicitation. During (i) the period of his employment with the Company
and (ii) a period of (A) two (2) years in the case of any termination of his
employment with the Company occurring prior to or on the second anniversary of
the date of completion of the IPO or (B) one (1) year in the case of any
termination of his employment with the Company occurring after the second
anniversary of completion of the IPO, Executive shall not, other than on behalf
of the Company or any successor, without the express written consent of the
Company or any successor, (i) solicit any of the Company’s tenants to lease,
purchase or otherwise occupy data space in the Restricted Area or encourage any
of the Company’s tenants to reduce its patronage of the Company, (ii) solicit,
recruit, induce for employment or hire (or assist or encourage any other person
or entity to solicit, recruit or induce for employment), directly or indirectly
or on behalf of himself or any other Person, any officer or non-clerical
employee of the Company or

 

- 2 -



--------------------------------------------------------------------------------

any person who was an officer or non-clerical employee of the Company at any
time during the final year of Executive’s employment with the Company, to work
for Executive or any Person with which Executive is or intends to be affiliated,
or otherwise directly or indirectly encourage any such person to terminate his
or her employment or other relationship with the Company or any successor
without the express written consent of the Company.

(c) Confidentiality. During the period of his employment with the Company and a
period of five (5) years thereafter, Executive shall keep secret and retain in
strictest confidence, except in connection with the business and affairs of the
Company and its affiliates, all confidential matters relating to the business,
assets and operations of the Company and its affiliates (the “Confidential
Information”); and shall not disclose such Confidential Information to anyone
outside of the Company without the Company’s express written consent.
Information which (i) at the time of receipt is, or thereafter becomes, publicly
known through no wrongful act of Executive, (ii) is received from a third party
not under an obligation to keep such information confidential and without breach
of this Agreement, or (iii) was developed by Executive independently of and
without reference to information obtained from the Company shall not be
considered “Confidential Information.” Notwithstanding the foregoing, Executive
shall not be restricted from disclosing Confidential Information to the extent
required by law, court order, subpoena or other legal proceeding.

(d) Sales of Property. During the period of his employment with the Company,
Executive shall not sell, assign, convey or otherwise transfer any of the
property listed on Schedule A hereto to a competitor of the Company, which for
purposes of this subsection (d) only, shall mean such Persons defined as such by
resolution of at least 75% of the Company’s

 

- 3 -



--------------------------------------------------------------------------------

independent directors. Notwithstanding anything to the contrary contained
herein, at any time after any termination of Executive’s employment with the
Company for any reason whatsoever or for no reason, Executive shall not be
restricted in any way from using, owning, developing, contributing, financing,
selling, transferring or otherwise disposing of, for any purpose or to or with
any Person, including but not limited to a Competitor, any of the property
listed on Schedule A hereto.

For purposes of this Section 1, the following definitions shall apply:
(A) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule 13d-3; (B) “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended; and (C) “Person” shall
mean any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), including any natural person, corporation, trust,
association, company, partnership, joint venture, limited liability company,
legal entity of any kind, government, or political subdivision, agency or
instrumentality of a government.

2. Enforceability and Severability.

(a) Executive agrees that the territorial and time limitations contained in
Section 1 of this Agreement are reasonable and properly required for the
adequate protection of the Company. It is the intention of Executive and the
Company that this Agreement be enforced to the fullest extent. If any provision
of this Agreement is deemed invalid by a court of competent jurisdiction, the
covenants contained herein shall be applicable and enforceable for such lesser
period of time, within such more limited geographic area and for such lesser
activity as such court may then or thereafter determine to be reasonable and
proper under the circumstances, and Executive agrees to abide by such terms as
are deemed reasonable by such court.

 

- 4 -



--------------------------------------------------------------------------------

(b) In the event that any provision hereof is deemed to be unenforceable, the
remainder of this Agreement shall not be affected thereby and each provision
hereof shall be valid and enforced to the fullest extent permitted by law.

(c) Each party shall bear its own expenses (including attorneys’ fees) in
connection with the enforcement or defense of enforcement of any of the
provisions of this Agreement.

3. Remedies.

(a) Executive hereby acknowledges that the damages the Company would sustain in
the event of any violation of the provisions of this Agreement are difficult or
impossible to ascertain. Accordingly, Executive hereby agrees that the Company
shall be entitled, in addition to any other remedy or damages available to it in
the event of any such violation, to injunctive relief to restrain such violation
by Executive and any person or entity acting for or with him.

4. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

5. Construction. The parties hereto acknowledge and agree that each party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion
hereof.

 

- 5 -



--------------------------------------------------------------------------------

6. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

7. Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the District of
Columbia, without regard to conflicts of law principles.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the District of
Columbia by three arbitrators in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association in effect
at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Columbia
(ii) any of the courts of the District of Columbia, or (iii) any other court
having jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and

 

- 6 -



--------------------------------------------------------------------------------

Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party shall bear its or his costs and expenses
arising in connection with any arbitration proceeding pursuant to this
Section 7. Notwithstanding any provision in this Section 7, Executive shall be
paid compensation due and owing under the Employment Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

(c) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 7 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

(d) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 7(C) OF THIS AGREEMENT OR (II) THE MAXIMUM
RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH
PAYMENTS WERE DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES
EVEN IF THE RULES REFERRED TO IN SECTION 7(b) WOULD PROVIDE OTHERWISE.

 

- 7 -



--------------------------------------------------------------------------------

(e) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 7(b), requiring arbitration of disputes
hereunder.

[Signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------

WITNESS the following signatures.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

LOGO [g226383exa_pg046anew.jpg]

Name:   Hosein Fateh Title:   President, Chief Executive Officer and Treasurer

 

LAMMOT J. DU PONT

LOGO [g226383exa_pg046bnew.jpg]

[Signature page to Non-Competition, Non-Solicitation and Confidentiality
Agreement]



--------------------------------------------------------------------------------

Schedule A

Land Parcels

 

•  

Arizona Land - 40.02 acres in Gilbert, Arizona

 

•  

Dulles Berry - 99.4 acres in Ashburn, Virginia

 

•  

Airport Gateway -181.02 acres in Manassas, Virginia

 

•  

Verizon Land - 199 acres in Ashburn, Virginia

 

•  

Ashburn Corp. Center - 32 acres in Ashburn, Virginia